

 S4126 ENR: To designate the facility of the United States Postal Service located at 104 East Main Street in Port Washington, Wisconsin, as the “Joseph G. Demler Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4126IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 104 East Main Street in Port Washington, Wisconsin, as the Joseph G. Demler Post Office.1.Joseph G. Demler Post Office(a)DesignationThe facility of the United States Postal Service located at 104 East Main Street in Port Washington, Wisconsin, shall be known and designated as the Joseph G. Demler Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Joseph G. Demler Post Office.Speaker of the House of RepresentativesVice President of the United States and President of the Senate